Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2015

                                       No. 04-15-00456-CR

                                          James GARZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR12648A
                           Honorable Melisa Skinner, Judge Presiding

                                          ORDER

        Appellant’s brief was due September 14, 2015, but it was not filed. This court notified
appellant’s counsel, Edward F. Shaughnessy III, of the deficiency by letter on September 23,
2015. See TEX. R. APP. P. 38.8(b)(2). Our letter advised counsel that this appeal would be abated
for an abandonment hearing if he failed to timely respond. Counsel has not filed appellant’s
brief or otherwise responded to our letter.

        We order Edward F. Shaughnessy III to file, by October 13, 2015, either the appellant’s
brief or a motion for extension of time to file the brief. If the brief or a conforming motion is not
filed by the date ordered, the court will abate this appeal and remand the case to the trial court for
a hearing to determine whether appellant or counsel has abandoned the appeal.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court